                                                                                  FILED
                   IN THE UNITED STATES DISTRICT COURT                              JUNO 6 2019
                       FOR THE DISTRICT OF MONTANA
                                                                                Clerf<, U.S District Court
                            MISSOULA DIVISION                                      District Of Montana
                                                                                         Missoula



    RANDALL CHILDRESS and                              CV 18- 183-M-DWM
    CLAUDIA CHILDRESS,

               Plaintiffs,
                                                               ORDER
        vs.

    COSTCO WHOLESALE
    CORPORATION,

               Defendant.


       On April 24, 2019, a six-person jury rendered a verdict of $65,028.43 in

favor of Plaintiffs Randall and Claudia Childress in their bailment and negligence

action against Defendant Costco Wholesale Corporation. (Doc. 90.) Judgment

was entered on April 25, 2019, (Doc. 98), and Costco filed its notice of appeal on

May 22, 2019, (Doc. 102). Costco now moves for approval of its bond and to stay

execution of the judgment pending appeal. (Doc. 108.)1 The Childresses oppose

the motion, arguing that (1) Costco has the burden to show the factors outlined in

Nken v. Holder, 556 U.S. 418, 434 (2009), are met; and (2) any bond, if approved,



1
   Costco's filing on this matter are confusing at best. Its motion is filed at Doc.
I 08, while its brief in support is filed at Doc. 105. The bond itself is filed twice,
once as an attachment, (Doc. 105-2), and once on its own (Doc. I 06).
Additionally, Docs. 104 and 107 were stricken as incorrectly filed.
                                              1
should include interest. (Doc. 111.) Costco's motion is granted, and the bond

approved for the amount proposed by Costco.

       Federal Rule of Civil Procedure 62(b) provides that "[a]t any time after

judgment is entered, a party may obtain a stay by providing a bond or other

security."2 Under the rule, a party is entitled to a stay of the judgment as a matter

of right upon posting a bond or security. Am. Mfrs. Mut. Ins. Co. v. Am. Broad.-

Paramount Theatres, Inc., 87 S. Ct. 1, 3 (1966). The bond or security protects the

prevailing party "from the risk of a later uncollectible judgment and compensates

him for delay in the entry of the final judgment." NLRB v. Westphal, 859 F.2d

818,819 (9th Cir. 1988). As explained in this Court's recent decision in United

States v. Birdsong, a Rule 62(b) stay involving a money judgment, and not

injunctive relief, does not implicate the Nken factors. Cause No. CV 17-72-M-

DWM, Doc. 58 at 4, 2019 WL 1026277, at *2 (D. Mont. Mar. 4, 2019)

(referencing Hilton v. Braunskill, 481 U.S. 770, 776 (1987), upon which Nken

relies). So long as the prevailing party is protected against the risk of being unable

to collect the judgment, Westphal, 859 F .2d at 819, the Court has broad discretion

to grant a stay.



2
  The 2018 amendments to Rule 62 reorganized and revised the provisions for
staying a judgment. Rule 62(b) "carries forward in modified form the supersedeas
bond provisions of former Rule 62(d)." Fed. R. Civ. P. 62 advisory committee's
note to 2018 amendments.
                                          2
      Here, Costco has posted a bond in the amount of $65,028.43 for the

judgment and $2,883.30 in costs, (see Doc. 106), effectively securing the

Childresses' favorable judgment. Even though that bond amount does not include

interest, the Childresses themselves recognize that Costco' s net worth obviates any

argument that it would be unable to pay interest once the case is resolved on

appeal.

      Accordingly, IT IS ORDERED that Costco's motion for a stay pending

appeal (Doc. 108) is GRANTED. The Supersedeas Bond in the amount of

$67,911 .73 is APPROVED on the condition that the original bond be provided to

the Clerk's Office for the United States District Court in Missoula, Montana within

three (3) days of the date of this Order. Execution of the Judgment (Doc. 98) and

the taxation of costs (Doc. 101) are STAYED pending resolution of this matter on

appeal.

      DATED this /_, ~      ay of June, 2019.




                                         3
